

115 S3582 IS: To amend the Internal Revenue Code of 1986 to establish a new phaseout of the credit for plug-in electric drive motor vehicles.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3582IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a new phaseout of the credit for plug-in
			 electric drive motor vehicles.
	
		1.Phaseout of new qualified plug-in electric drive motor vehicle credit
 (a)In generalSection 30D(e) of the Internal Revenue Code of 1986 is amended— (1)in the heading, by striking Limitation on number of new qualified plug-in electric drive motor vehicles eligible for credit and inserting Phaseout of credit;
 (2)by striking paragraph (2) and inserting the following:  (2)Phaseout periodFor purposes of this subsection, the phaseout period is calendar year 2022.; and
 (3)by striking paragraph (4). (b)Effective date The amendments made by this section shall apply to vehicles sold after December 31, 2018.
			